Title: Notes on an Interview with George Logan and Robert Blackwell, 13 November 1798
From: Washington, George
To: 

 

Tuesday—13th November 1798

Mr Lear, my Secretary, being from our lodgings on business, one of my Servants came into the room where I was writing, and informed me, that a Gentleman in the Parlour below, desired to see me; his name was sent up. In a few minutes I went down, and found the Revd Doctr Blackwell, & Doctr Logan there. I advanced towards, & gave my hand to the former; the latter did the same towards me, I was backward in giving mine. He possibly supposing from hence, that I did not recollect him, he said his name was Logan. Finally ⟨in a⟩ very cool manner, and with an air of much indiffe[re]nce, I gave him my hand, and asked Doctr Blackwell to be seated, the other took a seat at the sametime. I addressed all my conversation to Doctor Blackwell; the other all his to me, to which I only gave negative or affirmative answers, as laconically as I could, except asking how Mrs Logan did. He seemed disposed to be very polite—and while Doctr Blackwell & myself were conversing on the late calamitous fever, offered me an asylum at his house if it should return, or I thought myself in any danger in the City—& two or three Rooms by way of accomodation. I thanked him slightly, observing there wd be no call for it.
About this time, Doctr Blackwell took his leave—we all rose from our Seats and I moved a few paces towards the door of the room, expecting the other would follow, and take his leave also; instead of which, he kept his ground & proceeded to inform me more particularly (for he had mentioned it before) that he had seen Genl ⟨Lafa⟩yette at Hamburgh, and his Lady & daughters (I think in France) and related many things concerning their health &ca. He said something also respecting an Interview he had had with our Minister Mr Murray in Holland; (but as I wished to get quit of him; remained standing; and shewed the utmost inattention to what he was saying) I do not now recollect what the purport of it was; except that, he hurried from thence to Paris. His object being, he said, to get there before the departure of our Commissioners (as he called them).
He observed that, the situation of our Affairs in this Country—and the train they were in, with respect to France—had induced him to make the Voyage; in hope, or expectation or words to that

effect of contributing to their amelioration. This drew my attention more pointedly to what he was saying, and induced me to remark that, there was something very singular in this. That he who could only be viewed as a private character; unarmed with proper powers; and presumptively unknown in France; should suppose he could effect what these gentlemen of the first respectability in our Country specially charged under the authority of the Government, were unable to do. With this observation he seemed a little confounded; but recovering, said, that not more than five person’s had any knowledge of his going; that he was furnished by Mr Jefferson and Mr McKean with certificates of his Citizenship. That Mr Merlin President of the Directory of France, had discovered the greatest desire that France & America should be on the best terms. I answered, that he was more fortunate than our Envoys, for they could neither be received nor heard by Mr Merlin or the Directory. That if the Powers of France were serious in their professions, there was a plain and effectual way by which that object could be accomplished—namely—to repeal all the obnoxious arrets, by which the Commerce & Rights of this Country had been invaded; put an end to further depredations on both; and make restitution for the Injuries we had received. A conduct like this I said would speak more forcibly than words—for that the latter never made an impression on my mind, when they were contradicted by actions. He said that the Directory was apprehensive that this Country, viz. the Government of it—or our Envoys, I am not sure which he mentd or alluded to was not well disposed towards France. I asked what better evidence could be given in refutation of this opinion, than its long suffering of the outrageous conduct of that Nation towards the U. States—and dispatching three Gentlemen of unquestionable worth, with ample powers to reconcile all differences—even at the expence of great sacrafices on our parts. He replied, they have taken of[f] the embargo and were making restitution of property—ennumerating one instance I think. With respect to the embargo, I observed that taking it off or continuing it on, was a matter of no great importance if, as I had been informed, our Vessels in French Ports were few: He said that the attempt at a Coalition of European Powers against France would come to nothing; that the Directory were undr no apprehen[sion]s & that Great Britain would have to contend alone; Insinuating, as I conceived his object at the time to be, that we

should be involved in a dangerous situation if we persisted in our hostile appearances. To this I finally replied that we were driven to those measures in self defence, and asked him if the Directory looked upon us as worms; not even allowed to turn when tread upon? for it was evident to all the world that we had borne and forborne beyond what even common respect for ourselves required and I hoped the spirit of this Country would never suffer itself to be injured with impunity by any nation under the Sun. To this he sd he told Citizen Merlin that if the U.S. were Invaded by France they wd unite to a man to oppose the Invaders.
